EXHIBIT Press release dated May 29, 2009 GEOGLOBAL EXTENDS EXPIRY DATE OF WARRANTS ISSUED IN 2 Calgary, Alberta, Canada, May 29, 2009 - GeoGlobal Resources Inc. (GeoGlobal or the Company) (NYSE AMEX: GGR) announces that on May 26, 2009, the expiration date of its outstanding common stock purchase warrants to purchase an aggregate of 4,966,200 common shares expiring on June 20, 2009 has been extended to 5:00 pm (Toronto time) on June 20, 2011. In addition, the expiration dates of Company’s outstanding Compensation Units and the related warrants issuable on exercise of the Compensation Units were both extended to June 20, 2011. The outstanding Compensation Units and the common stock purchase warrants issued in September 2005 contain Compensation Units exercisable at US$6.50 per
